                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION
                                     4:18-CR-54-FL-1

 UNITED STATES OF AMERICA                         )
                                                  )
                v.                                )                     ORDER
                                                  )
 TERRENCE DENON MILLER,                           )
                                                  )
                Defendant.                        )


       This case comes before the court on defendant’s motion (D.E. 34) to subpoena John M.

Murray and Joshua A. Stocks for the suppression hearing scheduled in this case for 26 June 2019.
                                UNITED STATES DISTRlCT COURT
The motion also requests that the United
                         EASTERN         States Marshals
                                     DISTRlCT   OF NORTH Service serve the subpoena and that any
                                                            CAROLINA
                                       WESTERN DIVISION
costs and fees be paid in “the same manner
                                      No.5:as those paid for witnesses the government subpoenas.”
                                              IO-mj-OI452-JG

Mot. 2 (quoting
  UNITED        Fed. R.
           STATES    OFCrim. P. 17(b)). Defendant
                        AMERICA,              ) has shown that he is unable to pay any costs
                         Plaintiff,               )
or fees, Financial Aff. (D.E. 6), and that Murray’s) and Stocks’ presence is necessary to present an
                                                              ORDER
          v.                                      )
adequate defense. See Fed. R. Crim. P. 17(b).     )
  MOHAMMED EL-GAMAL,                              )
    The process costsDefendant.
                      and witness fees due, if) any, shall be paid in the same manner as those

paid for witnesses the government subpoenas. The Clerk is therefore DIRECTED (1) to sign and
          This matter is before the Court on "EI-Gamal's Motion to Release Property Bond."
issue the proposed subpoenas (D.E. 34-2 and 34-3) and (2) to hand deliver the subpoenas, along
          FOR GOOD CAUSE SHOWN, the Motion is ALLOWED. The Clerk is directed to release
with a copy of this Order, to the Marshals Service. The Marshals Service shall serve the subpoenas
  the Bond placed on Dr. EI-Gamal's property.
on Murray and Stocks as soon as practicable and shall pay the costs of service.
                 SO ORDERED.
       SO ORDERED, this 18th day of June 2019.

          This the ~ day of June, 2011.


                                                      _________________________
                                                      James E. Gates
                                                      United States Magistrate Judge
